Citation Nr: 1724739	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-10 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a right forearm disability (developed below as right forearm radius fracture status post open reduction internal fixation).

2. Entitlement to service connection for a right ankle disability.

3. Entitlement to service connection for a right knee disability (developed below as status post fracture of the right fibula).

4. Entitlement to service connection for a left knee disability (developed below as left patellofemoral arthritis), to include as secondary to a service-connected disability.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty for just under a month during January and February 1995.  This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Service connection for a right forearm disability, for a right ankle disability, for a right knee disability, and for a left knee disability was denied therein.  A TDIU also was denied. The Veteran appealed each of these determinations. 

During the pendency of his appeal, jurisdiction over this matter was transferred to the RO in Louisville, Kentucky.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2012.  The issues on appeal were remanded for further development in June 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.
REMAND

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, as explained below further development remains necessary.

On VA examinations in December 2014 for the right forearm, knee, and ankle, the examiner opined that the Veteran's right forearm, right knee/leg, and right ankle were not aggravated by service and that the Veteran did not sustain a right knee/leg or right ankle disability in service.  Nevertheless, the examiner's report of the Veteran's medical history is factually flawed.  On the December 2014 VA examination for the right forearm, the examiner reported that there is no documentation that the Veteran received care for his right forearm since service, a time span of almost 20 years and thus the evidence is against continuity.  However, the examiner's accounting of the Veteran's medical history is inherently inconsistent, as the examiner further indicated that the previous month the Veteran was treated for right arm pain.  

As for the right knee/leg, while the December 2014 VA examiner stated that the evidence is against continuity (as there is no documentation that the Veteran was examined for his right leg and has been separated from service for almost 20 years), private treatment records show that since service he has had multiple surgeries on his right knee.  See, e.g., private treatment records dated in April 2003 and December 2003.  As for the right ankle, the examiner inconsistently presented the Veteran's history stating in one instance that a fractured right tibia was noted on the entrance examination into service and in another instance reported that a right tibular fracture was shown.  A review of the service treatment records shows that on the report of medical history in January 1995 it was noted that the Veteran fractured his right fibula at the age of 19.  

Thus the December 2014 VA examiner's opinions are either based on an inaccurate factual premise or present an inconsistent factual history.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (stipulating that an opinion based upon an inaccurate factual premise had no probative value.).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, under the duty to assist, the Veteran should be afforded another VA examination in order for the examiner to consider accurately and address his medical history and render opinions regarding the current etiology of the right forearm disability, right knee disability, and right ankle disability.  

As for the issues of entitlement to service connection for a left knee disability and a TDIU, they are inextricably intertwined with the other issues being remanded herein as the Veteran contends that his left knee disability is secondary to his right knee disability and that he is unable to work due to his arm, lower leg, and knee.  See, e.g., July 2012 Board hearing transcript, February 2009 TDIU claim; Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file, to include any private treatment records for the right arm referenced on the December 2014 VA examination.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his right forearm disability, right ankle disability, right knee disability, and left knee disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must express opinions on the following:

a.) Whether there is clear and unmistakable (undebatable) evidence that the right forearm disability, right knee disability, and right ankle disability preexisted service, and if so whether each disability was aggravated (permanently worsened) during, or as a result of the Veteran's period of active service from January 1995 to February 1995.  If there was an aggravation (permanent worsening) of the preexisting disability, is there clear and unmistakable (undebatable) evidence that this aggravation (permanent worsening) was due to the natural progress of the condition?  If there was no preexisting right forearm, right ankle, and/or right knee disability, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that such disability was incurred during, or otherwise is related to, the Veteran's service.  

b.) For each diagnosed left knee disability, is it at least as likely as not, i.e. 50 percent probability or more, that it was both caused, or aggravated, by a right knee disability.  If the left knee disability is aggravated by a right knee disability the examiner should quantify the approximate degree of aggravation.  

In rendering the opinions, the examiner is asked to address the following:

1.) Private medical records in August 1991 that show the Veteran incurred a football injury and fractured the right mid shaft of his radius and underwent an open reduction internal fixation.  The private examiner also noted that the Veteran fractured his right ankle in 1987 playing football and underwent an open reduction internal fixation, which the examiner reported sounded like a deltoid ligament repair medially and fixation of the distal fibula.  

2.) Service treatment records (to include the January 1995 enlistment examination) that show the upper extremities were evaluated as normal and the lower extremities were evaluated as abnormal.  The examiner noted that the Veteran had mild asymptomatic genu varum and a 5 inch scar on the right forearm with keloid formation.  On the accompanying Report of Medical History the Veteran indicated that he had broken bones, and the examiner noted that the Veteran fractured his right fibula at age 19 with no sequelae.  

Service treatment records dated in February 1995 show that the Veteran complained of right forearm pain with push-ups.  The in-service examiner noted that he had an open reduction internal fixation fracture to the right forearm in 1991.  X-ray showed an old residual fracture with retained plate screws.  An entry level medical separation record in February 1995 shows that the Veteran fractured his right radius bone five years earlier and had a metal plate put in, which was causing pain with the physical demands of boot camp.  
3.) Private medical records in April 2003 that show the Veteran had a right knee arthroscopy and reported a history of right ACL (anterior cruciate ligament) reconstruction in July 2002.  

4.) Private medical records in December 2003 that show the Veteran was a member of the local professional football team and underwent another arthroscopy of the right knee with partial right meniscectomy and debridement of the patellofemoral joint.  

5.) The Veteran's July 2012 hearing testimony that his left knee disability was due to favoring his right knee and that during service he fell about ten feet and subsequently lost feeling in his legs.  

6.) The Veteran's March 2010 VA examination report that he injured the whole right side of his body when he fell in service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he/she should explain why. 

3. The AOJ must review these medical opinions and examinations to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination may have the same impact. 38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  




(CONTINUED ON NEXT PAGE)
The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

